                               Case 2:20-cv-01356-RFB-BNW Document 9
                                                                   8 Filed 09/03/20
                                                                           09/01/20 Page 1 of 2



                                John M. Naylor
                        1       Nevada Bar No. 5435
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jnaylor@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Midland Credit Management, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                         DISTRICT OF NEVADA

                      10

                      11        MIA L. RAMOS, an individual,                      Case No. 2:20-cv-01356-RFB-BNW

                      12                           Plaintiff,                     STIPULATION AND ORDER TO EXTEND
                                                                                  TIME TO ANSWER COMPLAINT
                      13               v.

                                MIDLAND CREDIT MANAGEMENT,                        (SECOND REQUEST)
                      14
                                INC., a foreign corporation;
                      15                                                          Complaint filed: July 23, 2020
                                                   Defendant.
                      16

                      17

                      18

                      19              Defendant Midland Credit Management, Inc. (“Midland”) and Plaintiff Mia L. Ramos
                      20       (“Plaintiff”), by and through their respective counsel of record, hereby submit this stipulation to
                      21       extend the time for Midland to respond to Plaintiff’s Complaint (ECF No. 1) pursuant to LR IA 6-
                      22       1.
                      23              Plaintiff filed her Complaint on July 23, 2020. (ECF No. 1). The parties entered into a
                      24       stipulation extending the time for Midland to file its responsive pleading until September 1, 2020.
                      25       (ECF No. 7). Plaintiff and Midland now stipulate and agree that Midland shall have an additional
                      26       week, until September 8, 2020, to file its responsive pleading.
                      27       ///
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:20-cv-01356-RFB-BNW Document 9
                                                                   8 Filed 09/03/20
                                                                           09/01/20 Page 2 of 2



                         1            This is the parties’ second request for an extension of time to respond to the Complaint.
                         2     The parties are actively engaged in settlement discussions and are requesting additional time to
                         3     attempt to resolve this matter before Midland files its responsive pleading.
                         4
                                IT IS SO STIPULATED.
                         5

                         6      DATED this 1st day of September 2020.            NAYLOR & BRASTER
                         7

                         8
                                                                                 By: /s/ John M. Naylor
                         9                                                           John M. Naylor (NBN 5435)
                                                                                     Andrew J. Sharples (NBN 12866)
                      10                                                             1050 Indigo Drive, Suite 200
                                                                                     Las Vegas, NV 89145
                      11                                                              Attorneys for Defendant
                                                                                      Midland Credit Management, Inc.
                      12
                                DATED this 1st day of September 2020.            LAW OFFICE OF KEVIN L. HERNANDEZ
                      13

                      14
                                                                                 By: /s/ Kevin L. Hernandez
                      15                                                             Kevin L. Hernandez (NBN 12594)
                      16                                                             8872 S. Eastern Avenue, Suite 270
                                                                                     Las Vegas, Nevada 89123
                      17
                                                                                      Attorney for Plaintiff Mia L. Ramos
                      18

                      19        IT IS SO ORDERED.
                                          3rd
                                Dated this __ day of September 2020.
                      20
                                                                                 UNITED STATES MAGISTRATE JUDGE
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                             2 of 2
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
